DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss Plaintiff's appeal for failure to comply with the court's August 25, 2011, Order requiring Plaintiff to file an Amended Complaint specifying the real market value Plaintiff was requesting. The court's August 25, 2011, Order provided that "Plaintiff shall file an Amended Complaint on or before September 2, 2011, * * * or Plaintiff's appeal will be dismissed." (Aug 25, 2011 Order at 1.) Plaintiff has not filed an Amended Complaint. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed. Dated this ____ day of September 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon September 8, 2011. The Court filed and entered this documenton September 8, 2011.
 *Page 1